MAYFIELD, J.
So far as the record proper shows, the accused was properly indicted, tried, convicted, and sentenced to death for the murder of Pet Robinson. The bill of exceptions shows without dispute that deceased was a woman, and a sister-in-law to the defendant, and that he killed her at his own house by shooting her with a pistol. The killing with a deadly weapon is admitted. The defense was that the killing Avas accidental. • '
It appears that a dispute and quarrel arose between the defendant, on the one'side, and his Avife and the *13deceased, on the other, shortly before the killing; that the defendant was drinking, and Avas carried away from the house to the Avell, a short distance therefrom, by mutual friends of the parties; and that á knife Avas taken from the defendant as he was carried away. The evidence was conflicting as to whether the defendant had been reconciled toAvard his wife and the deceased before he returned to the house and renewed the difficulty. The evidence was also conflicting as to hoAV long defendant remained away from the house, and as to whether the former difficulty Avas renewed on the defendant’s return to the house, or whether the fatal transaction Avas a separate and independent occurrence, unconnected with the first or former difficulty.
Under this- condition of the evidence, there was no error in the trial court’s submitting these disputed questions to the jury. If the two occurrences or quarrels were parts of the same difficulty, the details of both Avere admissible in evidence; if they were not such, but Avere separate and distinct difficulties, then the details of the first were not admissible in evidence, but only the evidence of the fact of such difficulty, to show motive or malice. For this reason, there was no error in the trial court’s submitting this question, whether the tAvo occurrences Avere parts of the same difficulty or transaction, to the jury.
The trial court very properly .declined to alloAV the defendant to prove his own statements or declarations made after the killing. They were clearly not parts of the res gestae, and at best were merely self-serving declarations or statements. ' They Avere not parts of other conversations proven by the state.
The main charge of the court is not set out in the bill of exceptions, but the bill recites that counsel for the state and counsel for the accused were both satisfied *14therewith. The bill also shows that the court gave, at the request of the accused, many charges which stated the law accurately and fairly as applied to the evidence in this case. In fact, the law was fully and fairly charged in the language requested by the able counsel for the accused.
We have searched the record, as the statute requires us to do, for errors, but find none, and the case must be affirmed.
Affirmed.
All the Justices concur.